Citation Nr: 1146561	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, including service in the Republic of Vietnam from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) that is listed on the cover page, the Board acknowledges that the Agency of Original Jurisdiction (AOJ) has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this case, the Veteran submitted a January 2009 progress report from his treating VA staff psychiatrist reflecting that the Veteran is unable to work due to his intrusive thoughts of combat, depression, and low frustration tolerance.  It was further noted that he was, at that time, unable to concentrate, focus, and complete tasks.  In light of this statement, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the Veteran's increased rating claim for PTSD.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

In January 2010, the Veteran filed a claim for entitlement to service connection for coronary artery disease.  In February 2010, the RO notified the Veteran that the claim had been received but that the RO was "holding [his] claim" because coronary artery disease had not yet been added to the VA regulations governing diseases presumptively associated with herbicide exposure.  Subsequently, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (which includes, but is not limited to, atherosclerotic cardiovascular disease including coronary artery disease) to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Id.  In accordance with implementation of this final rule under provisions of the Congressional Review Act (CRA), the required 60-day waiting period to allow Congress an opportunity to review the regulation has been provided.  Accordingly, the matter is referred to the AOJ for appropriate action so that the adjudication of the Veteran's claim for coronary artery disease, if it has not already been fully addressed by the RO, may be resumed. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required to adjudicate the Veteran's claims.  As an initial matter, with regard to the Veteran's bilateral hearing loss and tinnitus claims, he was provided with a VA audiological examination in December 2007.  After examining the Veteran and reviewing the claims file, the VA examiner determined that "it is less likely that not that his unprotected military noise exposure caused the onset of his hearing loss and tinnitus."  The VA examiner reasoned that the Veteran's hearing did not undergo a threshold shift in service, that there was "no mention of tinnitus in his [file]," and "[t]herefore, there is no objective evidence to support his claim of hearing loss and tinnitus."  (Emphasis added).  

The December 2007 VA examiner's opinion is inadequate for several reasons.  As an initial matter, the VA examiner's statement that there is "no mention of tinnitus in his [file]" is inaccurate, as the Veteran submitted a June 2007 private audiological evaluation clearly noting the presence of tinnitus and, since the VA examination, has also provided lay statements, including from himself and his spouse, relating a history of ringing of the ears for many years.  In addition, the medical opinion does not address the Veteran's lay statements of hearing problems since Vietnam, and, instead, the examiner relies solely on the lack of "objective, medical evidence".  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven without contemporaneous medical evidence"); see also McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative evidence). 

Because the December 2007 VA examiner relied on the incorrect assessment that the Veteran's claims file was without mention of tinnitus and impermissibly cited the absence of objective medical evidence as explanation for the rendered opinion, the Board finds the opinion to be inadequate and that, under VA's duty to assist the claimant, a remand is necessary so that the Veteran may be provided with an adequate VA examination and opinion.  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citations omitted).  

On remand, therefore, the Veteran should be scheduled for a new audiology examination, and the VA examiner is directed to accept, based on the Board's factual finding, that the Veteran was exposed to noise in service, which is supported by service personnel records reflecting that the Veteran served as a general vehicle and truck mechanic and that he was attached to artillery units in Vietnam.  In the report, the examiner is requested to address the lay statements of record portraying a history of decreased hearing since service in Vietnam and of tinnitus for many years dating back to service.  In addition, the VA examiner is directed to review and consider the two internet articles submitted by the Veteran regarding the relationship between noise exposure and the subsequent development of hearing loss and tinnitus.  

Further, the December 2007 VA examination also indicated that there was no hearing loss disability of the right ear.  However, the Veteran submitted a June 2007 private audiogram which reflects several Hertz levels with hearing thresholds over 26 decibels.  Because it is unclear to the Board whether the June 2007 private audiogram provides a specific reading for the 3000 Hertz level, which, if over 26 decibels, would indicate the presence of a bilateral hearing loss disability, the VA examiner is also requested to provide clarification of whether the June 2007 audiogram reflects the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385 (2011), especially as it pertains to the right ear.  See Savage v. Shinseki, 2011 WL 13796 (Vet. App. Jan. 4. 2010) (VA's duty to seek clarification of an unclear of medical examination report is not limited to VA examination reports).  

Next, with regard to his claim for entitlement to an initial disability rating in excess of 10 percent for PTSD, the Veteran testified at the August 2010 Travel Board hearing that he did not divulge certain facts to the VA examiner in November 2007 and misrepresented the severity of his PTSD at that time.  Hearing Transcript (T.) at p. 19.  For example, he indicated that he did not accurately relate his absence of friends (T. p. 19), the effects of his PTSD on his marriage (T. p. 20), and the extent of his limited social life (T. p. 21-22).  As the Veteran indicated that the November 2007 VA examination is based on misrepresented facts, and that his condition has worsened, a new examination is needed for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458, 460-11 (1993) (medical opinions based upon inaccurate factual premises are entitled no probative weight); West v. Brown, 7 Vet. App. 70, 77-78 (1994) (stating that an examination that relies on an inaccurate history is inadequate for rating purposes).  

VA must provide a medical opinion or examination that is "thorough and contemporaneous" and that considers prior medical examinations and treatment to complete the record.  38 U.S.C.A. § 5103A(d)(1) (West 2002); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical evaluation frustrates judicial review).  Accordingly, the Board finds that a new VA examination should also be conducted to evaluate the level of severity of the Veteran's PTSD.  Further, having determined that the issue of TDIU is properly raised by the record as part and parcel of the Veteran's claim for an increased rating for PTSD, the examiner is requested to address the January 2009 progress note of the Veteran's treating VA psychiatrist and provide an opinion as to whether the Veteran is unemployable as a result of his PTSD and his other service-connected conditions.  Thereafter, the AOJ is directed to adjudicate the issue of TDIU.  

As a final matter, the Veteran has also indicated that he continues to be treated for PTSD at the VA Outpatient Clinic in New Port Richey.  T. p. 23.  He also provided a progress note, dated January 2009, from the VA staff psychiatrist from the Pasco facility indicating that he was seen on July 2008, August 2008, November 2008, and January 2009.  However, only VA treatment records dated through March 2008 have been associated with the Veteran's claims file.  Accordingly, a remand is needed to obtain these records.  

Pursuant to VA's duty to assist, VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should associate any relevant treatment records from the VA Medical Center in Tampa, Florida, to include treatment records from the outpatient clinic(s) located at Pasco/New Port Richey, with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain and associate with the claims file copies of all pertinent records of treatment received at the VA Medical Center in Tampa, Florida, to include treatment records from the outpatient clinic(s) located at Pasco/New Port Richey, or at any other VA facility identified by the Veteran, from March 2008 to the present.

2.  Thereafter, the AOJ should schedule the Veteran for a VA Review PTSD examination to evaluate the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.  

As part of the examination report, the examiner is specifically requested to address the Veteran's contention that his service-connected PTSD is impairing his social life, as well as other pertinent lay statements made by the Veteran and his spouse regarding the severity of his PTSD.  

In addition, the examiner is requested to describe the level of functional impairment caused by the Veteran's service-connected disabilities, including his PTSD, and how that impairment impacts on such things as physical or sedentary levels of employment ( i.e., what the Veteran can, and cannot do, from a medical assessment point of view).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The AOJ should schedule the Veteran for a VA audiological examination to evaluate the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.  

As part of the examination report, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any current hearing loss and tinnitus is related to an event, injury, or disease in service.  In providing this opinion, the examiner is directed to accept as fact that the Veteran was exposed to in-service noise exposure based on the nature and duties of his service.  In addition, the examiner is requested to cover the following matters in providing this opinion: 

(a) address the lay statements of record reflecting a history of decreased hearing since service in Vietnam and of tinnitus for many years dating back to service; 

(b) address the internet articles submitted by the Veteran regarding the relationship between noise exposure and the subsequent development of hearing loss and tinnitus; and 

(c) provide clarification regarding the June 2007 private audiogram to determine whether it reflects the presence of a bilateral hearing loss disability as defined by VA.  If not, the examiner should also address whether clarification should be sought by the AOJ from the private provider regarding the 2007 audiogram.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU rating.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

